Slidell, C. J.
The vote of the defendant was rejected on the ground that he was not a resident of the Parish of Jefferson. There was no doubt as to the locality of plaintiff’s dwelling, but the question was whether the locality was within the boundary line of the Parish of Jefferson. If the commissioners really believed that it was not, we do not think they can be held liable in damages to the plaintiff. When we find the District Judge deciding on evi-*36deuce, an important portion of which, was before the commissioners, that the plaintiff’s dwelling was clearly in Lafourche, we are not prepared to say the commissioners did not really entertain the same opinion.*
In coming to the conclusion to affirm the judgment, we wish by no means to be considered as approving the conduct of the commissioner, D'Awtrvoe, noticed in the opinion of Mr. Justice Campbell.
Judgment affirmed, with cost.
Voobhibs, J., Buchanan, J., and Ogden, J., concurring.

 Extract from judgment of District Cvwrt. — “On the trial, evidence -was introduced on both sides, to ascertain and determine the true boundary that divides the Parish of Jefferson from that of Lafourche, l'he plaintiff resided on the west or right bank of Little Lake. The defendants contend that the right or western shore of Little Lake lies wholly within the boundaries of La-fourche, and that plaintiff is, therefore, a resident of that parish — where alone he is entitled to the right of suffrage. In this position the commissioners are fully sustained by the map of G-eneral Bernard and Major Poussin, made in 1817, by that of Lafon, and by the testimony of witnesses familiar with the Barataría region, who attest the accuracy of these surveys. To contradict this array of proofs, the plaintiff relies on La Tourrette’s map. It was shown that La Tourrette has copied all his lines and boundaries from the survey of General Newcomb. The person last named, is notorious as a fugitive from justice to avoid a prosecution for forgery His surveys are entitled to no credit, when contradicted by those of distinguished engineers like Bernard, Poussin and Lafon, corroborated, as they are, by eye-witnesses well acquainted with the localities.
“ We are satisfied by the evidence, that the west or right bank of Little Lake, is within the bounds of the Parish of Lafourche.”